The opinion of the Court was afterwards drawn up by
Shefley J.
— This is a writ of error sued out according to the provisions of the former statute, c. 122, <§> 16, to correct an error alleged in a judgment of the District Court. The decision must depend upon a-construction of that clause in the fifteenth section of the statute, which declares, “ that all persons actually chargeable, or who through age or infirmity, idleness or dissoluteness, are likely to become chargeable to places, wherein they are- found, but in which they have no lawful settlement, may be removed to the places of their lawful settlements, if they have any within the State.” If the intention was to authorize the removal of those persons, who might be considered as likely to .become chargeable at some future and as yet uncertain time, the persons named in the complaint, or some of them would seem to be included. But if the intention was to authorize their removal only, when the fact, whether they were likely to become chargeable, would not depend upon a contingency, but upon an ascertained necessity, then they should not be considered as included.
The argument is not without weight, that the phrase, likely to become chargeable, cannot properly be restricted to cases of ascertained necessity. It might, if considered alone, well receive a construction more comprehensive. It must however be considered in connexion with other language used in the section. And the whole should be so imperative, as necessarily to require it, to authorize a construction, which might subject persons to the loss of present rights and comforts; place them under restraint, and occasion present suffering, for fear, that *437they might sooner or later be brought to that condition. In the form of the warrant for a removal of the person, the overseers of the poor of the town to which he is removed, are “required to receive and provide for him as an inhabitant of that town.” And then follows in the enacting clause the provision, “ and such overseers shall be obliged to receive and provide for such person accordingly.” There is in this respect no distinction betw'een those, who are actually chargeable, and those, who are likely to become chargeable. Both classes, as soon as they are removed, are regarded as the proper subjects for support or assistance from the town. The person is by the very act of removal, deprived of his rights and made a pauper. And there must be an ascertained necessity to subject a person to the control of the overseers, and to impose an obligation upon the town to provide for him. For the plaintiffs in error it is contended, that the family without the aid of charity, would be houseless and helpless, and unable to obtain a support. That there was an impending liability to charge, neither remote nor contingent. And that inability to support themselves makes them paupers. Opposed to this, is the fact, that they had not received assistance from any town for the four preceding years. Although they had at an earlier period received assistance, when the children were younger and more helpless, they had proved the possibility of obtaining a subsistence without it. While the father by age and increasing infirmity was becoming less able to contribute, the children were becoming more useful and their services more valuable. Under such circumstances the Court cannot conclude, that there was an ascertained necessity for assistance from the town. And they should not be deprived of the privilege of selecting their own place of residence, and of enjoying the rights and comforts connected with a support obtained by their industry and exertions without such an ascertained necessity.

Judgment affirmed.